FOR IMMEDIATE RELEASE HENRY SCHEIN REPORTS RECORD FIRST QUARTER RESULTS EPS up 11.3% to $1.18 Affirms 2014 financial guidance MELVILLE, N.Y.– May 6, 2014 – Henry Schein, Inc. (NASDAQ: HSIC), the world’s largest provider of health care products and services to office-based dental, animal health and medical practitioners, today reported record financial results for the quarter ended March 29, 2014. Net sales for the first quarter of 2014 were $2.4 billion, an increase of 6.0% compared with the first quarter of 2013.This consisted of 5.6% growth in local currencies and 0.4% growth related to foreign currency exchange.In local currencies, internally generated sales increased 2.9% and acquisition growth was 2.7% (see Exhibit A for details of sales growth). Net income attributable to Henry Schein, Inc. for the first quarter of 2014 was $102.1 million or $1.18 per diluted share, an increase of 8.4% and 11.3%, respectively, compared with the first quarter of 2013 excluding a non-cash, one-time expense related to debt refinancing. “We are pleased to of period $ $ Note: Certain prior period amounts have been reclassified to conform to the current period presentation. -7- Next Exhibit A - QTD Sales Henry Schein, Inc. 2014 First Quarter Sales Summary (in thousands) (unaudited) Q1 2014 over Q1 2013 Global Q1 2014 Q1 2013 Total Sales Growth Foreign Exchange Growth Local Currency Growth Acquisition Growth Local Internal Growth Dental $ $ 8.9% 0.3% 8.6% 5.1% 3.5% Animal Health 2.4% 0.4% 2.0% 0.0% 2.0% Medical 2.2% 0.2% 2.0% 0.0% 2.0% Total Health Care Distribution 5.9% 0.4% 5.5% 2.7% 2.8% Technology and value-added services 8.9% 0.3% 8.6% 2.4% 6.2% Total Global $ $ 6.0% 0.4% 5.6% 2.7% 2.9% North America Q1 2014 Q1 2013 Total Sales Growth Foreign Exchange Growth Local Currency Growth Acquisition Growth Local Internal Growth Dental $ $ 7.9% -1.0% 8.9% 5.3% 3.6% Animal Health -0.4% 0.0% -0.4% 0.0% -0.4% Medical 2.0% 0.0% 2.0% 0.0% 2.0% Total Health Care Distribution 4.5% -0.5% 5.0% 2.7% 2.3% Technology and value-added services 4.7% -0.4% 5.1% 0.3% 4.8% Total North America $ $ 4.5% -0.5% 5.0% 2.6% 2.4% International Q1 2014 Q1 2013 Total Sales Growth Foreign Exchange Growth Local Currency Growth Acquisition Growth Local Internal Growth Dental $ $ 10.4% 2.2% 8.2% 4.9% 3.3% Animal Health 5.0% 0.8% 4.2% 0.0% 4.2% Medical 5.0% 4.1% 0.9% 0.0% 0.9% Total Health Care Distribution 8.1% 1.7% 6.4% 2.8% 3.6% Technology and value-added services 33.1% 3.9% 29.2% 15.0% 14.2% Total International $ $ 8.4% 1.7% 6.7% 2.9% 3.8% -8- Next Exhibit B Henry Schein, Inc. 2014 First Quarter Reconciliation of reported GAAP net income and diluted EPS attributable to Henry Schein, Inc. to non-GAAP net income and diluted EPS attributable to Henry Schein, Inc. (in thousands, except per share data) (unaudited) First Quarter % Growth Net Income attributable to Henry Schein, Inc. $ $ % Diluted EPS attributable to Henry Schein, Inc. $ $ % Non-GAAP Adjustments (after-tax) Accelerated amortization of deferred financing costs (1) $ - $ Total non-GAAP adjustments to Net Income attributable to Henry Schein, Inc. $ - $ Total non-GAAP adjustments to diluted EPS attributable to Henry Schein, Inc. $ - $ Non-GAAP Net Income attributable to Henry Schein, Inc. $ $ % Non-GAAP diluted EPS attributable to Henry Schein, Inc. $ $ % This non-GAAP comparison is being presented in order to provide a more comparable basis for analysis.Earnings per share numbers may not sum due to rounding. Represents non-cash, one-time expenses related to the debt refinancing of Henry Schein Animal Health. ###
